      Case 2:15-cr-00058-MCE Document 136 Filed 11/16/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Hannah_Labaree@fd.org
6    Attorney for Defendant
     TABITHA VALDEZ
7
8                             IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 )   Case No. 2:15-cr-00058-MCE
11                                             )
     Plaintiff,                                )
12                                             )   STIPULATION AND ORDER TO EXTEND
     vs.                                       )   MOTION DEADLINE
13                                             )
     TABITHA VALDEZ                            )
14                                             )
                                               )
15   Defendant.                                )   Judge: Hon. Morrison C. England
                                               )
16
            Defense requests that the deadline for the compassionate release motion pertaining to
17
     defendant Tabitha Valdez be extended from November 12, 2020 to November 13, 2020.
18
     Assistant United States Attorney Owen Roth has no objection.
19
20   Dated: November 13, 2020
                                                   HEATHER E. WILLIAMS
21                                                 Federal Defender
22
                                                   /s/ Hannah Labaree
23                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
24                                                 Attorney for Defendant
                                                   TABITHA VALDEZ
25
26
27
28

                                                     -1-
      Case 2:15-cr-00058-MCE Document 136 Filed 11/16/20 Page 2 of 2


1
                                                   ORDER
2
            The Court, having received, read, and considered the stipulation of the parties, and good
3
     cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4
     that the failure to grant a continuance in this case would deny defense counsel reasonable time
5
     necessary for effective preparation, taking into account the exercise of due diligence. The Court
6
     finds the ends of justice served by granting the continuance outweigh the best interests of the
7
     public and defendant in a speedy trial.
8
            The Court orders the November 12, 2020 deadline extended to November 13, 2020.
9
            IT IS SO ORDERED.
10
11
     Dated: November 13, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
